DETAILED ACTION

This office action is in response to the claims filed 1/7/2020.  Claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (5,662,161) in view of Powell et al (9,284,919).
Regarding claim 1, Hughes discloses a cooling device for a closed-circuit respirator, the cooling device comprising: a device housing comprising a housing wall (30) (polymer shell) (col 3, ln 14-17) defining a device volume (14) (distribution manifold) (col 2, ln 64-67), the device housing (30) being configured to be connected to a breathing gas circuit of the closed-circuit respirator (includes inlet port (16) and outlet port (17) to connect to breathing rig) (col 2, ln 58-62), the device housing having a gas inlet (16) configured to admit gas of the breathing gas circuit to be cooled into the device housing (30), and having a gas outlet (17) configured to let gas admitted into the device housing through the gas inlet out of the device housing for delivering the gas to a user (gas outlet (17) configured to connect to a mask (62)) (col 2, ln 58-62), the device housing being configured such that the gas to be cooled flows from the gas inlet (16) through the device volume (14) to the gas outlet (17) (col 2, ln 58-66); and a coolant arrangement comprising a first coolant (22) with a first melting point (22) (phase change material) (col 3, 1-4), wherein: the coolant arrangement is arranged in the device volume (14); the first coolant (22) is configured such that no direct contact is possible between the first coolant (22) and the gas being cooled (first coolant (22) is separated from the gas being cooled via heat exchanger tubes) (col 3, ln 6-9).
Hughes does not disclose the coolant arrangement comprises a second coolant with a second melting point, wherein: the coolant arrangement is arranged in the device volume; the second coolant is configured such that no direct contact is possible between the second coolant and the gas being cooled; and the first melting point is different from the second melting point.
However, Powell teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a first coolant (112) with a first melting point and a second coolant (114) with a second melting point (locations (112, 114) include a phase change material (PCM) enclosed within exterior casing (124) (col 3, ln 28-35), wherein: the coolant arrangement is arranged in the device volume (as shown in fig 3, coolant arrangement is disposed in interior volume of housing (102)); the first and second coolant is configured such that no direct contact is possible between the first and second coolant and the fluid being cooled (PCM coolant at first (112) and second locations (114) are enclosed within casing (124) so that only heat (126) is transferred between the fluid and the PCM) (col 3, ln 27-36); and the first melting point is different from the second melting point (PCMs at locations (110, 112) can be different so that energy can be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement comprises of Hughes by providing a second coolant with a second melting point, wherein: the coolant arrangement is arranged in the device volume; the second coolant is configured such that no direct contact is possible between the second coolant and the gas being cooled; and the first melting point is different from the second melting point as taught by Powell in order to allow energy to be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Regarding claim 2, modified Hughes discloses the first coolant can be hexadecane or oxadecane (Hughes, col 3, ln 1-5), and as evidenced by the Engineering Toolbox reference (“The Engineering Toolbox, Physical Data for Hydrocarbons”, https://web.archive.org/web/20170423133307/https://www.engineeringtoolbox.com/hydrocarbon-boiling-melting-flash-autoignition-point-density-gravity-molweight-d_1966.html, archived 4/23/2017), the melting point of the first coolant is lower than 50C (melting point of hexadecane is 18C).
Modified Hughes does not disclose the second melting point is lower than 50C.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second coolant of modified Hughes so that the material of the second cooling has a melting point that is lower than 50C, as it has been held that optimization of ranges is within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the melting temperature of the second coolant by routine experimentation would have been an obvious modification to provide a material with a suitable melting temperature for lowering the temperature of a respiratory gas provided to a user and so that it is solid at a normal storage temperature (Hughes, col 3, ln 24-40) and to allow heat to be absorbed at a desired operational range of temperatures (Powell, col 3, ln 58-67).
The now-modified Hughes’s device does not disclose the coolant arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled.
However, Powell in the embodiment shown in fig 3 teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case) with an interior volume, and a coolant arrangement comprising a coolant PCM arranged at locations (112, 114, 116, 118, 120), including one or more first coolant housings (124) and one or more second coolant housings (124) (locations (112, 114) occupied by first and second PCM material are formed as a PCM enclosed within a casing (124) (col 3, ln 27-33), which may be formed as heat exchanger plates so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40)), the one or more first coolant housings (124) and the one or more second coolant housings (124) being arranged in the device volume (col 3, ln 27-33), the first coolant (112) being in the one or more first coolant housings, the second coolant (114) being in the one or more second coolant housings (locations 110,. 112 containing PCM are each occupied by a PCM enclosed within respective casing (124)), the one or more first coolant housings (124) and the one or more second coolant housings being in direct contact with the gas to be cooled (as shown in fig 2, casings (124) are in direct contact with the gas to allow heat (126) to pass through casing and into PCM) (col 3, ln 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Hughes’s cooling arrangement by substituting the tube cooling arrangement with a cooling arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40)
Regarding claim 3, the modified Hughes references disclose the cooling arrangement is configured such that the gas to be cooled is guided from the gas inlet (16 of Hughes) through the coolant arrangement (22 of Hughes) to the gas outlet (17 of Hughes) (Hughes, col 2, ln 58-67) ; and the gas to be cooled is guided by the configuration of the cooling arrangement to pass through at least one first area having the first coolant (112 of Powell) and through at least one second area having the second coolant (114 of Powell) (fluid passes through locations (112, 114) (Powell, col 3, ln 25-37) each having different PCM materials (col 3, ln 58-67)
Regarding claim 4, Hughes discloses the first coolant (22) is formed by a phase-change material as a cooling material consisting essentially of paraffin or a salt material (phase change material can be a hexadecane (Hughes, col 3, ln 1-6), and as evidenced by the Engineering Toolbox reference (“The Engineering Toolbox, Physical Data for Hydrocarbons”, https://web.archive.org/web/20170423133307/https://www.engineeringtoolbox.com/hydrocarbon-boiling-melting-flash-autoignition-point-density-gravity-molweight-d_1966.html, archived 4/23/2017), hexadecane is an N-alkane (page 1), and alkanes are also called paraffins (Main Groups of Hydrocarbons, page 4)).
Regarding claim 5, the modified Hughes’s references disclose the one or more first coolant housings (124 of Powell) comprise a PCM material (112 of Powell) (Powell, col 3, ln 25-40), wherein the PCM material comprises a plurality of individually sealed capsules (coolant (22 of Hughes) is encapsulated with a coating (23 of Hughes) of inert, waterproof, and highly thermally conductive barrier material) each filled with the first coolant (Hughes, col 3, ln 45-51).
Regarding claim 6, modified Hughes discloses a first coolant and a second coolant.
Modified Hughes does not disclose the one or more first coolant housings comprises a plurality of sealed heat exchanger plates each filled with the first coolant, or the one or more second coolant housings comprises a plurality of sealed heat exchanger plates each filled with the second coolant.
However, Powell in the embodiment shown in fig 3 teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a coolant PCM arranged at locations (112, 114, 116, 118, 120), and as shown in fig 3, are provided as heat exchanger plates so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement of modified Hughes by providing a plurality of sealed heat exchanger plates each filled with a coolant as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40)
The now-modified Hughes’s reference does not disclose a plurality of heat exchanger plates each filled with the first coolant, or a plurality of heat exchanger plates each filled with the second coolant.
However, Powell teaches in the embodiments in fig 8 and fig 9 a cooling arrangement for reducing temperatures of a fluid including a plurality of locations (502-510), (602-618), wherein the composition of the PCM may be the same or different (col 5, ln 32-36, col 6, ln 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of heat exchanger plates of modified Hughes so that the plurality of heat exchanger plates each filled with the first coolant, or the plurality of heat exchanger plates each filled with the second coolant, as it has been held that optimization of ranges are within the level of skill of ordinary skill in the art. Therefore, optimizing the material disposed within the heat exchanger plates at different locations to have a same or different material by routine experimentation would have been an obvious modification in order to provide suitable melting temperatures at a given location to allow heat to be absorbed and/or expelled at a desired operational temperature (Powell, col 3, ln 36-37).
Regarding claim 10, Hughes discloses a closed-circuit respirator comprising a cooling device, the cooling device comprising: a breathing gas circuit (34) (adaptor inlet port (16) connects to a breathing circuit including a low pressure regulator (66) of a breathing rig) (col 2, ln 58-62); and a cooling device 10) (breath cooling and heating device) comprising a device housing (30) (polymer shell) (col 3, ln 13-16) comprising a housing wall defining a device volume (14) (distribution manifold) (col 2, ln 64-67), the device housing (30) being connected to the breathing gas circuit (includes inlet port (16) and outlet port (17) to connect to breathing rig) (col 2, ln 58-62), the device housing having a gas inlet 16) configured to admit gas of the breathing gas circuit to be cooled into the device housing (30), and having a gas outlet (17) configured to let gas admitted into the device housing (30) through the gas inlet (16) out of the device housing (30) (col 2, ln 58-62), the device housing (30) being configured such that the gas to be cooled flows from the gas inlet (16) through the device volume (14) to the gas outlet (17) (col 2, ln 58-66) and a coolant arrangement comprising a first coolant (22) with a first melting point (22) (phase change material) (col 3, 1-4), wherein: the coolant arrangement is arranged in the device volume (14); the first coolant (22) is configured such that no direct contact is possible between the first coolant (22) and the gas being cooled (first coolant (22) is separated from the gas being cooled via heat exchanger tubes) (col 3, ln 6-9).
Hughes does not disclose the coolant arrangement comprises a second coolant with a second melting point, wherein: the coolant arrangement is arranged in the device volume; the second coolant is configured such that no direct contact is possible between the second coolant and the gas being cooled; and the first melting point is different from the second melting point.
However, Powell teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a first coolant (112) with a first melting point and a second coolant (114) with a second melting point (locations (112, 114) include a phase change material (PCM) enclosed within exterior casing (124) (col 3, ln 28-35), wherein: the coolant arrangement is arranged in the device volume (as shown in fig 3, coolant arrangement is disposed in interior volume of housing (102)); the first and second coolant is configured such that no direct contact is possible between the first and second coolant and the fluid being cooled (PCM coolant at first (112) and second locations (114) are enclosed within casing (124) so that only heat (126) is transferred between the fluid and the PCM) (col 3, ln 27-36); and the first melting point is different from the second melting point (PCMs at locations (110, 112) can be different so that energy can be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement comprises of Hughes by providing a second coolant with a second melting point, wherein: the coolant arrangement is arranged in the device volume; the second coolant is configured such that no direct contact is possible between the second coolant and the gas being cooled; and the first melting point is different from the second melting point as taught by Powell in order to allow energy to be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Regarding claim 11, Hughes discloses the configuration of the first coolant (22) such that no direct contact is possible between the first coolant (22) and the gas being cooled comprises a plurality of individually sealed capsules (coolant (22) is encapsulated with a coating (23) of inert, waterproof, and highly thermally conductive barrier material) each filled with the first coolant (col 3, ln 45-51) 
Regarding claim 12, modified Hughes discloses a first coolant and a second coolant.
Modified Hughes does not disclose the configuration of the first coolant such that no direct contact is possible between the first coolant and the gas being cooled comprises a plurality of sealed heat exchanger plates each filled with the first coolant, or the configuration of the second coolant such that no direct contact is possible between the second coolant and the gas being cooled comprises a plurality of sealed heat exchanger plates each filled with the second coolant.
However, Powell in the embodiment shown in fig 3 teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a coolant PCM arranged at locations (112, 114, 116, 118, 120), and as shown in fig 3, are provided as heat exchanger plates so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement of modified Hughes by providing a plurality of sealed heat exchanger plates each filled with a coolant as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40)
The now-modified Hughes’s reference does not disclose a plurality of heat exchanger plates each filled with the first coolant, or a plurality of heat exchanger plates each filled with the second coolant.
However, Powell teaches in the embodiments in fig 8 and fig 9 a cooling arrangement for reducing temperatures of a fluid including a plurality of locations (502-510), (602-618), wherein the composition of the PCM may be the same or different (col 5, ln 32-36, col 6, ln 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of heat exchanger plates of modified Hughes so that the plurality of heat exchanger plates each filled with the first coolant, or the plurality of heat exchanger plates each filled with the second coolant, as it has been held that optimization of ranges are within the level of skill of ordinary skill in the art. Therefore, optimizing the material disposed within the heat exchanger plates at different locations to have a same or different material by routine experimentation would have been an obvious modification in order to provide suitable melting temperatures at a given location to allow heat to be absorbed and/or expelled at a desired operational temperature (Powell, col 3, ln 36-37).
Regarding claim 14, Hughes discloses a device whose ordinary use discloses a  process for operating a closed-circuit respirator, the process comprising the steps of: providing a device housing (30) (polymer shell) (col 3, ln 14-17), which has a housing wall enclosing a device volume (14) (distribution manifold) (col 2, ln 64-67); providing a first coolant (22) (phase change material), with a first melting point (col 3, ln 24-30), in the device volume (14) (col 3, ln 1-8); admitting a gas to be cooled (46) (warm air) into the device housing (14) (col 3, ln 24-32); cooling the admitted gas by the first coolant (col 3, ln 26-30), wherein no direct contact is possible between the gas being cooled (46) and the first coolant (22) (first coolant (22) is separated from the gas being cooled via heat exchanger tubes) (col 3, ln 6-9); and allowing gas that has passed through the device housing (30) out of the device housing (30) for delivering the gas to a user (gas outlet (17) configured to connect to a mask (62) via hose (38)) (col 2, ln 58-62, col 3, ln 9-12).
Hughes does not disclose providing a second coolant, with a second melting point, in the device volume, the first melting point being different from the second melting point; cooling the admitted gas by the second coolant, wherein no direct contact is possible between the gas being cooled and the second coolant.
However, Powell teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a first coolant (112) with a first melting point and a second coolant (114) with a second melting point (locations (112, 114) include a phase change material (PCM) enclosed within exterior casing (124) (col 3, ln 28-35), wherein: the coolant arrangement is arranged in the device volume (as shown in fig 3, coolant arrangement is disposed in interior volume of housing (102)); the first and second coolant is configured such that no direct contact is possible between the first and second coolant and the fluid being cooled (PCM coolant at first (112) and second locations (114) are enclosed within casing (124) so that only heat (126) is transferred between the fluid and the PCM) (col 3, ln 27-36); and the first melting point is different from the second melting point (PCMs at locations (110, 112) can be different so that energy can be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement comprises of Hughes by providing a second coolant with a second melting point, wherein: the coolant arrangement is arranged in the device volume; the second coolant is configured such that no direct contact is possible between the second coolant and the gas being cooled; and the first melting point is different from the second melting point as taught by Powell in order to allow energy to be absorbed over a wide range of operational temperatures (fig 4, col 3, ln 58-67).
Regarding claim 15, modified Hughes discloses the first coolant can be hexadecane or oxadecane (Hughes, col 3, ln 1-5), and as evidenced by the Engineering Toolbox reference (“The Engineering Toolbox, Physical Data for Hydrocarbons”, https://web.archive.org/web/20170423133307/https://www.engineeringtoolbox.com/hydrocarbon-boiling-melting-flash-autoignition-point-density-gravity-molweight-d_1966.html, archived 4/23/2017), the melting point of the first coolant is lower than 50C (melting point of hexadecane is 18C).
Modified Hughes does not disclose the second melting point is lower than 50C.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second coolant of modified Hughes so that the material of the second cooling has a melting point that is lower than 50C, as it has been held that optimization of ranges is within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the melting temperature of the second coolant by routine experimentation would have been an obvious modification to provide a material with a suitable melting temperature for lowering the temperature of a respiratory gas provided to a user and so that it is solid at a normal storage temperature (Hughes, col 3, ln 24-40) and to allow heat to be absorbed at a wide operational range of temperatures (Powell, col 3, ln 58-67).
Regarding claim 16, modified Hughes discloses cooling of the admitted gas.
Modified Hughes does not disclose the admitted gas comprises the steps of: guiding the admitted gas through at least one first area of the device volume having the first coolant; and guiding the admitted gas through at least one second area of the device volume having the second coolant.
However, Powell teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case), a first coolant (112) with a first melting point and a second coolant (114) with a second melting point (locations (112, 114) include a phase change material (PCM) enclosed within exterior casing (124) (col 3, ln 28-35), wherein an admitted fluid is guided from the fluid inlet (104) through at least one first area of the device volume having the first coolant (area adjacent to first location (112), and the admitted fluid is guided through at least one second area of the device volume having the second coolant (area adjacent to second location (114)) (col 3, ln 24-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Hughes so that the admitted gas us guided through at least one first area of the device volume having the first coolant; and the admitted gas is guided through at least one second area of the device volume having the second coolant as taught by Powell in order to allow heat to be expelled or absorbed over successive operational temperature ranges (col 3, ln 63-67, fig 4).
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al and Powell et al as applied to claims 1 and 14 above, and further in view of Vervoot (2011/0005522).
Regarding claim 8, modified Hughes discloses a device housing.  
Modified Hughes does not disclose a temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume.
However, Vervoot teaches a device for cooling a breathing gas including a device housing (2) having a gas outlet (8) comprising connection valve (para [0027]), wherein a temperature sensor may be provided near the gas outlet (8) to output a measured temperature of breathing gas exiting the volume inside the housing (temperature sensor measures the temperature of the breathing gas) (para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device housing of modified Hughes by providing temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume as taught by Vervoot in order to allow the temperature to be displayed (Vervoot, para [0059]).
Regarding claim 19, modified Hughes discloses a device housing.  
Modified Hughes does not disclose a temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume.
However, Vervoot teaches a device for cooling a breathing gas including a device housing (2) having a gas outlet (8) comprising connection valve (para [0027]), wherein a temperature sensor may be provided near the gas outlet (8) to output a measured temperature of breathing gas exiting the volume inside the housing (temperature sensor measures the temperature of the breathing gas) (para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device housing of modified Hughes by providing temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume as taught by Vervoot in order to allow the temperature to be displayed (Vervoot, para [0059]).
The now-modified Hughes’s device does not disclose the coolant arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled.
However, Powell in the embodiment shown in fig 3 teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case) with an interior volume, and a coolant arrangement comprising a coolant PCM arranged at locations (112, 114, 116, 118, 120), including one or more first coolant housings (124) and one or more second coolant housings (124) (locations (112, 114) occupied by first and second PCM material are formed as a PCM enclosed within a casing (124) (col 3, ln 27-33), which may be formed as heat exchanger plates so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40)), the one or more first coolant housings (124) and the one or more second coolant housings (124) being arranged in the device volume (col 3, ln 27-33), the first coolant (112) being in the one or more first coolant housings, the second coolant (114) being in the one or more second coolant housings (locations 110,. 112 containing PCM are each occupied by a PCM enclosed within respective casing (124)), the one or more first coolant housings (124) and the one or more second coolant housings being in direct contact with the gas to be cooled (as shown in fig 2, casings (124) are in direct contact with the gas to allow heat (126) to pass through casing and into PCM) (col 3, ln 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Hughes’s cooling arrangement by substituting the tube cooling arrangement with a cooling arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40)
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al, Powell et al, and Vervoot as applied to claims 8 and 19 above, and further in view of Sommervell et al (2011/0088693).
Regarding claims 9 and 20, modified Hughes discloses a temperature sensor (Vervoot, para [0039])
Modified Hughes does not disclose the temperature sensor comprises a radio frequency identification tag with one or more temperature sensing elements arranged at or in the device housing, the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal.
However, Sommervell teaches a device to provide heated and humidified air to a patient including a device housing (5) (humidified chamber) including an outlet (4), and wherein a radio frequency identification tag with one or more temperature sensing elements is arranged at or in outlet (4) of the device housing (5), the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal (interrogation hardware and control system (9) receives temperature data from the RFID tag (para [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the temperature sensor of modified Hughes to comprise a radio frequency identification tag with one or more temperature sensing elements arranged at or in the device housing, the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal as taught by Sommervell in order to allow wireless communication between an RFID interrogator and the temperature sensor at longer distances (Sommervell, para [0103]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al and Powell et al as applied to claim 10 above, and further in view of Vervoot and Sommervall et al.
Regarding claim 13, modified Hughes discloses a device housing.  
Modified Hughes does not disclose a temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume.
However, Vervoot teaches a device for cooling a breathing gas including a device housing (2) having a gas outlet (8) comprising connection valve (para [0027]), wherein a temperature sensor may be provided near the gas outlet (8) to output a measured temperature of breathing gas exiting the volume inside the housing (temperature sensor measures the temperature of the breathing gas) (para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device housing of modified Hughes by providing a temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume as taught by Vervoot in order to allow the temperature to be displayed (Vervoot, para [0059]).
The now-modified Hughes’s device does not disclose the temperature sensor comprises a radio frequency identification tag with one or more temperature sensing elements arranged at or in the device housing, the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal.
However, Sommervell teaches a device to provide heated and humidified air to a patient including a device housing (5) (humidified chamber) including an outlet (4), and wherein a radio frequency identification tag with one or more temperature sensing elements is arranged at or in outlet (4) of the device housing (5), the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal (interrogation hardware and control system (9) receives temperature data from the RFID tag (para [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the temperature sensor of modified Hughes to comprise a radio frequency identification tag with one or more temperature sensing elements arranged at or in the device housing, the radio frequency identification tag being configured to output a temperature currently present in the device volume in the presence of a corresponding external temperature polling signal as taught by Sommervell in order to allow wireless communication between an RFID interrogator and the temperature sensor at longer distances (Sommervell, para [0103]).
The now-modified Hughes’s device does not disclose the coolant arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled.
However, Powell in the embodiment shown in fig 3 teaches a cooling arrangement for reducing temperatures of a fluid (col 1, ln 25-27), wherein the cooling arrangement includes a housing (102) (exterior case) with an interior volume, and a coolant arrangement comprising a coolant PCM arranged at locations (112, 114, 116, 118, 120), including one or more first coolant housings (124) and one or more second coolant housings (124) (locations (112, 114) occupied by first and second PCM material are formed as a PCM enclosed within a casing (124) (col 3, ln 27-33), which may be formed as heat exchanger plates so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40)), the one or more first coolant housings (124) and the one or more second coolant housings (124) being arranged in the device volume (col 3, ln 27-33), the first coolant (112) being in the one or more first coolant housings, the second coolant (114) being in the one or more second coolant housings (locations 110,. 112 containing PCM are each occupied by a PCM enclosed within respective casing (124)), the one or more first coolant housings (124) and the one or more second coolant housings being in direct contact with the gas to be cooled (as shown in fig 2, casings (124) are in direct contact with the gas to allow heat (126) to pass through casing and into PCM) (col 3, ln 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Hughes’s cooling arrangement by substituting the tube cooling arrangement with a cooling arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40)
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al and Powell et al as applied to claim 14 above, and further in view of Buckley (5,722,482).
Regarding claims 17-18, modified Hughes discloses a first coolant and a second coolant, and therefore are present in a predefined ratio depending on how much of the first coolant and second coolant are supplied to the device.
Modified Hughes does not disclose the predefined ratio is set based on an expected duration of use of the closed-circuit respirator or based on an expected ambient temperature during the use of the closed-circuit respirator.
However, Buckley teaches a device for cooling a user including a coolant comprising a phase change material (PCM) (20), and wherein an amount of PCM provided to the device or ratio of PCM to a matrix material (21) is depended on the intended application of the device and the desired characteristics (col 4, ln 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the coolant arrangement of modified Hughes so that the predefined ratio of the first coolant and second coolant is set based on the intended application of the device and desired characteristics, such as  an expected duration of use of the closed-circuit respirator and an expected ambient temperature during the use of the closed-circuit respirator, as taught by Buckley, in order to provide amount of PCM in a desired ratio for its intended application and desired characteristics (Buckley, col 4, ln 8-10).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Hughes et al and Powell et al disclose the limitations of claims 1 and 6.  However, neither Hughes et al, Powell et al, or the other prior art of record, either alone or in combination, disclose the coolant arrangement is formed by an alternating sequence of heat exchanger plates filler with the coolant and of heat exchanger plates filled with the second coolant.

Response to Arguments

Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11, fifth full paragraph-page 12, first paragraph of applicant’s remarks, that Hughes does not teach a first coolant with a first melting point and a second coolant melting point, and that the prior art does not suggest using the teachings of Powell to modify the device of Hughes, as Powell is directed to a temperature stabilization system provided in a vehicle exhaust and Hughes is directed to an apparatus for chilling gas for a firefighter.  In response to applicant's argument that Powell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Powell and Hughes are devices to provide cooling using phase change materials (PCM) and therefore both are within the field of cooling devices using PCMs.  Furthermore, Powell is considered to be reasonably pertinent to the particular problem with which the applicant was concerned because Powell teaches that the use of multiple PCMs with different melting points provide the benefit of allowing energy to be absorbed over a wide range of operational temperatures (Powell, fig 4, col 3, ln 58-67).  Therefore, the rejection is maintained.
Applicant further argues that Powell directs a person of ordinary skill away from providing a PCM in direct contact as required by Hughes, as Hughes discloses air traveling in tubes and Powell discloses fluid making a circuitous route around locations containing the PCM.  However, Powell is relied upon to provide PCM materials with different melting points to achieve the benefit of allowing energy to be absorbed over a wide range of operational temperatures (Powell, fig 4, col 3, ln 58-67), which can be achieved by providing PCM materials into the structure of Hughes.  Powell additionally disclose the benefit of providing the PCM material (112, 114) into respective casings (124) to allow the so that a fluid may make a circuitous route around the PCM plates which may absorb heat (126) or expel heat (128) (col 3, ln 25-40)), and therefore, it would have been obvious to the skilled artisan, upon seeing Powell’s disclosure, to modify Hughes’s cooling arrangement by substituting the tube cooling arrangement with a cooling  arrangement comprising one or more first coolant housings and one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being arranged in the device volume, the first coolant being in the one or more first coolant housings, the second coolant being in the one or more second coolant housings, the one or more first coolant housings and the one or more second coolant housings being in direct contact with the gas to be cooled as taught by Powell in order to provide a fluid path which is circuitous around the coolant to provide for heat transfer between the coolant and the fluid to be cooled (Powell, col 3, ln 25-40).  As shown in fig 3 of Powell, the circuitous route provides an increased dwell time of the gas within the interior volume to allow more time for heat transfer.  Therefore, the rejection is maintained.  
Applicant argues on page 12, first full paragraph-page 13, first paragraph of Applicant’s remarks, that there is no disclosure in Vervoot to direct a person of ordinary skill to modifying the exhaust system of Powell.  However, the primary reference Hughes is directed to a respiratory apparatus, and Hughes and Vervoot are considered to be within the same field of endeavor or respiratory devices, and Vervoot teaches the benefit of providing a temperature sensor arranged at or in the device housing and configured to output a measured temperature of the device volume as taught by Vervoot in order to allow the temperature of the breathing gas to be displayed (Vervoot, para [0059]).  Therefore, the rejection is maintained.
Applicant argues on page 13, second and third full paragraphs of Applicant’s remarks, that there is no disclosure in Sommervell to direct a person of ordinary skill to modify the exhaust system of Powell.  However, the primary reference Hughes is directed to a respiratory apparatus, and Hughes and Sommervell are considered to be within the same field of endeavor or respiratory devices, and Sommervell teaches the benefit of using a radio frequency identification tag with one or more temperature sensing elements arranged in order to allow wireless communication between an RFID interrogator and the temperature sensor at longer distances (Sommervell, para [0103]).
Applicant argues on page 14, first and second full paragraphs of Applicant’s remarks, that there is no disclosure in Vervoot and Sommervell to direct a person of ordinary skill to modify the device of Hughes; however, as discussed above, Vervoot and Sommervell disclose the benefit of using temperature sensors and RFID temperature sensors in respiratory devices. 
Applicant argues on page 14, third and fourht full paragraphs of Applicant’s remarks, that there is no disclosure in Buckley to direct a person of ordinary skill to modify the exhaust system of Powell.  However, it is noted that the primary reference is Hughes, and Buckley teaches the benefit of an providing an amount of PCM to the device or ratio of PCM to a matrix material (21) based on the intended application of the device and the desired characteristics (col 4, ln 1-10).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                  
/COLIN W STUART/Primary Examiner, Art Unit 3785